NOTICE OF ALLOWANCE
Drawings
The drawings were received on 4 January 2021.  These drawings are acceptable.  All previous objections are withdrawn.
Specification
It is noted that the amended specification received 30 April 2021 amended the wording of the non-entered specification received 4 January 2021.  In order to simply issues for allowance, the Examiner will enter the amendments to the specification received 4 January 2021 and 30 April 2021 as the amendment received 30 April 2021 overcomes the previous objections to [0032].
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner found the Remarks received 20 May 2021 to be persuasive.  The apparatus of Dobrinsky is incapable of operating in the claimed manner wherein the visible indicia is in focus when the device is disposed at an optimal distance and not in focus when the device is not disposed at the optimal distance because the device focuses the UV light and not the visible light. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774